DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a magnetic element holder for an electric motor comprising: a carrier formed as a frame structure; the carrier comprises at least one receiving section for receiving at least one magnetic element, the carrier is configured with a magnetic element holder for positionally fixed holding of the at least one magnetic element inside the at least one receiving section; the magnetic element holder is configured to be fastened to a rotor of an electric motor with a plurality of like magnetic element holders forming a modular ring, the magnetic element holder has at least one spring element on its outer edge, a bias can be generated with respect to a magnetic element holder by adjacently positioned spring elements on the outer edge of the adjacent magnetic element holders; the magnetic element holder further comprises multiple parallel row sections, each row section having at least one receiving section for at least one magnetic element, the row sections are spaced apart from each other; and a hinge provided between the row sections, respectively, the row sections can be movably inclined relative to each other by the hinge.

Claims 16-19 are allowable because the claims have been rewritten to include the allowable subject matter of claims 8-11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834